—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Patterson, J.), rendered October 26, 1992, as amended November 9, 1992, convicting him of criminal possession of a controlled substance in the second degree, criminal possession of a controlled substance in the third degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Upon the totality of the circumstances, we find that the defendant was afforded meaningful representation (see, People v Flores, 84 NY2d 184, 187; People v Baldi, 54 NY2d 137).
The defendant’s sentence was neither excessive nor harsh (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. O’Brien, J. P., Thompson, Joy and Luciano, JJ., concur.